DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Priority

The instant application is a non-broadening reissue of U.S. Patent No. 9,949,264 (hereinafter the ‘264 patent), issued on 17 April 2018.
The ‘264 patent was filed as a continuation of U.S. Patent No. 9,438,403 (hereinafter the ‘403 patent). The ‘403 patent was filed as a continuation of U.S. Patent No. 9,065,649 (hereinafter the ‘649 patent. The ‘649 patent was originally filed as a national stage entry of Application PCT/KR2011/003288, filed on 3 May 2011. The ‘649 also claimed priority of Provisional Patent Applications Nos. 61/330,886, filed 4 May 2010; 61/364,792, filed 15 July 2010; and 61/367,848, filed 26 July 2010.

Application Status

In the initial reissue application, Applicant has amended claims 1 and 7 and added claims 13-18. Claims 1-18 have been examined.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 6 July 2020 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The disclosure is objected to because of the following informalities:
In column 1, lines 45-46, “hybrid automatic repeat request (HARM)” should be “hybrid automatic repeat request (HARQ).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 18 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
While the specification of the ‘264 patent discloses PUCCH formats that support the transmission of a UCI having ACK/NACK and SR together, or ACK/NACK and CQI together (see column 5, lines 15-36), there is no disclosure of ACK/NACK, SR, and CQI all being sent together in a transmission. Claims 15 and 18 therefore constitute new matter.

Claim Rejections - 35 USC § 251

35 U.S.C. 251 states:
Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 15 and 18 are rejected under 35 U.S.C. 251 as introducing new matter into the application for reissue for essentially the same reasons as stated in the rejection under 35 U.S.C. 112, first paragraph, above.

Allowable Subject Matter

Claims 1-14, 16, and 17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  No reference could be found that suggested the sending of an ACK/NACK on a PUCCH using a reference signal specifically based on the set {0, 3, 6, 8, 10}.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HENEGHAN whose telephone number is (571)272-3834. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571)270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:
/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992